UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. PIA Funds – PIA BBB Bond Fund Managed Account Completion Shares (MACS) – PIA MBS Bond Fund Managed Account Completion Shares (MACS) Annual Report November 30, 2010 PIA Funds Dear Shareholder: We are pleased to provide you with this annual report for the period ended November 30, 2010 regarding the following series of the PIA Mutual Funds for which Pacific Income Advisers (“PIA”) is the adviser: the BBB Bond Fund and the MBS Bond Fund. The Gross Domestic Product’s (GDP) annual rate of growth was +3.7% for the first quarter of 2010 and declined to +2.5% during the third quarter. Total year over year GDP through September registered 3.2% compared to a mere +0.2% for 2009. Even with some stronger economic data, the housing sector and employment remained weak. Budget deficits continue to mount and the Federal Reserve maintained its easier monetary policy by keeping the Funds rate close to zero. The intermediate part of the yield curve experienced the largest decrease in rates mainly due to the massive purchase of U.S. Treasury securities by the Federal Reserve as part of their quantitative easing program. The yields on 5-year treasury bonds and 30-year treasury bonds declined by 121 and 31 basis points, respectively, from December 31, 2009 through November 30, 2010. We believe that the PIA BBB Bond Fund and the PIA MBS Bond Fund provide our clients with a means of efficiently investing in a broadly diversified portfolio of BBB rated bonds and agency mortgage-backed bonds, respectively. PIA BBB Bond Fund The return of the BBB Bond Fund for the 12 month period ended November 30, 2010 was a positive 10.33% compared to the Barclays Capital U.S. Credit Baa Bond Index return of 10.85% and the Barclays Capital U.S. Baa Corporate Index return of 10.84%. Demand for higher yielding fixed income securities in a relatively low interest rate environment and other factors caused interest rate spreads on Baa rated bonds over treasuries to narrow significantly during the period from 258 basis points to 203 basis points over similar maturity treasury securities. The Fund’s return was lower than the benchmark indexes due to volatility in various issuers held by the Fund. The Fund has a strategy of using a broad diversification of BBB rated issuers, industry sectors and range of maturities. The bonds held in the Fund represent over 130 different issuers. PIA MBS Bond Fund The return of the MBS Bond Fund for the 12 month period ended November 30, 2010 was 4.37% compared to the Barclays Capital U.S. MBS Fixed Rate Index return of 4.53%. U.S. agency mortgage backed securities spreads over treasuries increased from 168 basis points to 188 basis points mostly due to the uncertainty of prepayments induced by the lower interest rates and the agency buyback program. The Fund’s return approximated the benchmark index due to its portfolio consisting of U.S. agency mortgage-backed securities with a broad diversification of coupons and sectors. Increased volatility on specific MBS pools led to a modestly lower rate of return. - 1 - PIA Funds Please take a moment to review your Fund(s)’ statements of assets and liabilities and the results of operations for the 12 month period ended November 30. We look forward to reporting to you again with the semi-annual report dated May 2011. Lloyd McAdams Chairman of the Board Pacific Income Advisers, Inc. Past performance is not a guarantee of future results. Opinions expressed above are those of the adviser and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Must be preceded or accompanied by a prospectus. Mutual Fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset-Backed and Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Funds may also use options, futures contracts, and swaps, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency rates.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the Prospectus. Bond ratings provide the probability of an issuer defaulting based on the analysis of the issuer’s financial condition and profit potential. Bond rating services are provided by Standard & Poor’s, Moody’s Investors Service, and Fitch Investors Service. Bond ratings start at AAA (denoting the highest investment quality) and usually end at D (meaning payment is in default). Diversification does not assure a profit or protect against risk in a declining market. The Barclays Capital U.S. Credit Baa Bond Index is an unmanaged index consisting of bonds rated Baa. The issues must be publicly traded and meet certain maturity and issue size requirements. Bonds are represented by the Industrial, Utility, Finance and non-corporate sectors. Non-corporate sectors include sovereign, supranational, foreign agency and foreign local government issuers.The Barclays Capital U.S. Baa Corporate Index is an unmanaged index consisting of bonds rated Baa.The issues must be publicly traded and meet certain maturity and issue size requirements.Bonds are represented by the Industrial, Utility, and Finance sectors. Non-corporate sectors are not included in this index. The Barclays Capital U.S. MBS Fixed Rate Index (the “MBS Index”) is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates. Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon. The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index. About 600 of these generic aggregates meet the criteria. You cannot invest directly in an index. Gross Domestic Product (“GDP”) is the amount of goods and services produced in a year, in a country. Basis point equals 1/100th of 1%. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor - 2 - PIA Funds PIA BBB BOND FUND Comparison of the change in value of a $10,000 investment in the PIA BBB Bond Fund vs the Barclays Capital U.S. Credit Baa Bond Index and the Barclays Capital U.S. Baa Corporate Index Average Annual Total Return* 1 Year 5 Year Since Inception** PIA BBB Bond Fund 10.33% 7.04% 5.66% Barclays Capital U.S. Credit Baa Bond Index 10.85% 7.42% 6.39% Barclays Capital U.S. Baa Corporate Index 10.84% 7.42% 6.14% Total Annual Fund Operating Expenses - 0.14% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, September 25, 2003.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Fund was invested primarily in U.S. Treasury securities on the inception date in September 2003 following a $200,000 investment by the Adviser (Pacific Income Advisers - PIA).The Fund remained invested primarily in U.S. Treasury securities until mid January 2004 when PIA clients commenced investing in the Fund.At that time, the Fund began investing in BBB rated bonds. U.S. Treasury securities held in the Fund provided a lower return than BBB rated bonds for the period from inception to January 13, 2004 (1.62% for the Fund compared to 3.95% for the Barclays Capital U.S. Credit Baa Bond Index) as Baa spreads over Treasuries narrowed from 166 basis points to 136 basis points. - 3 - PIA Funds The Barclays Capital U.S. Credit Baa Bond Index includes both corporate and non-corporate sectors.The corporate sectors are Industrial, Utility and Finance, which include both U.S. and non-U.S. corporations.The non-corporate sectors are Sovereign, Supranational, Foreign Agency and Foreign Local Government.The securities must be rated Baa/BBB by at least two of the following ratings agencies: Moody’s, S&P, and Fitch.If only two of the three agencies rate the security, the lower rating is used to determine index eligibility.If only one of the three agencies rates a security, the rating must be investment grade.The securities must be fixed rate, although they can carry a coupon that steps up or changes according to a predetermined schedule, and they must be dollar-denominated and non-convertible. The Barclays Capital U.S. Baa Corporate Index includes only corporate sectors.The corporate sectors are Industrial, Utility and Finance, which include both U.S. and non-U.S. corporations.The securities must be rated Baa/BBB by at least two of the following ratings agencies: Moody’s, S&P, and Fitch.If only two of the three agencies rate the security, the lower rating is used to determine index eligibility.If only one of the three agencies rates a security, the rating must be investment grade.The securities must be fixed rate, although they can carry a coupon that steps up or changes according to a predetermined schedule, and they must be dollar-denominated and non-convertible. Indices do not incur expenses and are not available for investment. * Average Annual Total Return represents the average change in account value over the periods indicated. ** The since inception returns for the Fund and the Barclays Capital U.S. Credit Baa Bond Index are from September 25, 2003 through November 30, 2010.The since inception return for the Barclays Capital U.S. Baa Corporate Index is from September 30, 2003 through November 30, 2010. - 4 - PIA Funds PIA MBS BOND FUND Comparison of the change in value of a $10,000 investment in the PIA MBS Bond Fund vs the Barclays Capital U.S. MBS Fixed Rate Index Average Annual Total Return* 1 Year Since Inception PIA MBS Bond Fund 4.37% 6.57% Barclays Capital U.S. MBS Fixed Rate Index 4.53% 6.68% Total Annual Fund Operating Expenses - 0.22% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, February 28, 2006.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital U.S. MBS Fixed Rate Index is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC).The index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon.The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index.About 600 of these generic aggregates meet the criteria. Indices do not incur expenses and are not available for investment. *Average Annual Total Return represents the average change in account value over the periods indicated. - 5 - PIA Funds Expense Example – November 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the PIA Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10 – 11/30/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.00% per the advisory agreements for the PIA BBB Bond Fund and the PIA MBS Bond Fund.Although the Funds charge no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 6/1/10 Value 11/30/10 Period 6/1/10 – 11/30/10* PIA BBB Bond Fund Actual Hypothetical (5% return before expenses) PIA MBS Bond Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to each Fund’s annualized expense ratio of 0.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. - 6 - PIA Funds PIA BBB BOND FUND Allocation of Portfolio Assets – November 30, 2010 (Unaudited) Investments by Sector As a Percentage of Net Assets - 7 - PIA Funds PIA MBS BOND FUND Allocation of Portfolio Assets – November 30, 2010 (Unaudited) Investments by Issuer As a Percentage of Net Assets - 8 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 Principal Amount Value CORPORATE BONDS 95.7% Agricultural Chemicals 0.4% Potash Corporation of Saskatchewan $ 5.875%, due 12/1/36 $ Airlines 0.2% Continental Airlines, Inc. 5.983%, due 4/19/22 Appliances 0.8% Whirlpool Corp. 5.50%, due 3/1/13 Automobile Manufacturers 1.1% DaimlerChrysler NA 6.50%, due 11/15/13 8.50%, due 1/18/31 Banks 2.9% Capital One Financial Corp. 6.15%, due 9/1/16 Fifth Third Bancorp 4.50%, due 6/1/18 8.25%, due 3/1/38 Key Bank NA 5.80%, due 7/1/14 Marshall & Ilsley Bank 4.85%, due 6/16/15 Royal Bank of Scotland Group PLC 5.00%, due 10/1/14 Suntrust Banks 6.00%, due 9/11/17 UBS AG Preferred Funding Trust 6.243%, due 5/15/16 (a) Beverages 1.6% Anheuser-Busch Companies, Inc. 5.50%, due 1/15/18 6.45%, due 9/1/37 Dr Pepper Snapple Group, Inc. 6.82%, due 5/1/18 Broker 0.6% Goldman Sachs Capital II Preferred Trust 5.793%, due 6/1/12 (a) Jefferies Group, Inc. 6.25%, due 1/15/36 Nomura Holdings, Inc. 6.70%, due 3/4/20 Cable/Satellite 0.9% Direct TV Holdings 7.625%, due 5/15/16 6.00%, due 8/15/40 Chemicals 1.2% Dow Chemical Co. 8.55%, due 5/15/19 7.375%, due 11/1/29 Construction 0.7% CRH America, Inc. 6.00%, due 9/30/16 Consumer Products 1.4% Fortune Brands, Inc. 5.375%, due 1/15/16 Hasbro, Inc. 6.30%, due 9/15/17 The accompanying notes are an integral part of these financial statements. - 9 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value Consumer Products 1.4% (continued) Lubrizol Corp. $ 8.875%, due 2/1/19 $ Diversified Financial Services 0.4% Block Financial LLC 7.875%, due 1/15/13 Diversified Manufacturing 1.8% ITT Corp. 6.125%, due 5/1/19 Ingersoll-Rand Global Holding Company Ltd. 6.875%, due 8/15/18 Tyco Electronics Group SA 6.00%, due 10/1/12 Tyco International Group SA 6.00%, due 11/15/13 Electric Utilities 9.6% Ameren Corp. 8.875%, due 5/15/14 Arizona Public Service Co. 5.80%, due 6/30/14 Constellation Energy Group 7.60%, due 4/1/32 Consumers Energy 5.50%, due 8/15/16 Dominion Resources, Inc. 5.15%, due 7/15/15 5.95%, due 6/15/35 DTE Energy Co. 6.375%, due 4/15/33 Duke Energy Corp. 6.25%, due 6/15/18 Exelon Corp. 4.90%, due 6/15/15 5.625%, due 6/15/35 FirstEnergy Corp. 7.375%, due 11/15/31 Indiana Michigan Power 6.05%, due 3/15/37 Jersey Central Power & Light 7.35%, due 2/1/19 MidAmerican Energy Holdings Co. 6.125%, due 4/1/36 Nevada Power Co. 6.50%, due 8/1/18 NiSource Finance Corp. 5.40%, due 7/15/14 Oncor Electric Delivery 7.00%, due 5/1/32 PSEG Power, LLC 6.95%, due 6/1/12 Puget Sound Energy, Inc. 6.274%, due 3/15/37 Energy 1.1% Diamond Offshore Drilling, Inc. 5.875%, due 5/1/19 Husky Energy Inc. 7.25%, due 12/15/19 Finance 0.8% SLM Corp. 5.375%, due 5/15/14 8.45%, due 6/15/18 Finance - Credit Cards 0.2% American Express Co. 6.80%, due 9/1/66 (a) The accompanying notes are an integral part of these financial statements. - 10 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value Food 5.5% Bunge Limited Finance Corp. $ 8.50%, due 6/15/19 $ ConAgra Foods, Inc. 7.125%, due 10/1/26 General Mills, Inc. 5.65%, due 2/15/19 Kraft Foods, Inc. 6.25%, due 6/1/12 6.50%, due 8/11/17 6.875%, due 2/1/38 Kroger Co. 6.20%, due 6/15/12 6.15%, due 1/15/20 Safeway, Inc. 6.35%, due 8/15/17 Sara Lee Corp. 3.875%, due 6/15/13 Forest Products & Paper 0.5% International Paper Co. 7.95%, due 6/15/18 Gas Pipelines 1.2% Plains All American Pipeline, L.P. 6.50%, due 5/1/18 Health Care 0.9% Humana Inc. 7.20%, due 6/15/18 Hotels 0.3% Marriott International, Inc. 5.625%, due 2/15/13 Insurance 4.2% Allstate Corp. 6.125%, due 5/15/37 (a) CIGNA Corp. 6.35%, due 3/15/18 6.15%, due 11/15/36 CNA Financial Corp. 5.85%, due 12/15/14 Genworth Financial, Inc. 5.75%, 6/15/14 Lincoln National Corp. 8.75%, due 7/1/19 Marsh & McLennan Cos., Inc. 5.75%, due 9/15/15 MetLife, Inc. 6.40%, due 12/15/66 Protective Life Corp. 7.375%, due 10/15/19 Prudential Financial, Inc. 5.10%, due 9/20/14 6.625%, due 12/1/37 Willis North America Inc. 6.20%, due 3/28/17 XL Capital Ltd. 5.25%, due 9/15/14 Media 9.2% Comcast Corp. 6.50%, due 1/15/17 7.05%, due 3/15/33 Cox Communications, Inc. 7.125%, due 10/1/12 News America, Inc. 5.30%, due 12/15/14 6.20%, due 12/15/34 Time Warner, Inc. 7.625%, due 4/15/31 Time Warner Cable, Inc. 5.40%, due 7/2/12 The accompanying notes are an integral part of these financial statements. - 11 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value Media 9.2% (continued) Time Warner Entertainment Company, L.P. $ 8.375%, due 7/15/33 $ Viacom, Inc. 6.25%, due 4/30/16 7.875%, due 7/30/30 6.875%, due 4/30/36 Medical Services 0.3% Medco Health Solutions, Inc. 7.125%, due 3/15/18 Metals 1.0% Alcoa Inc. 5.55%, due 2/1/17 5.95%, due 2/1/37 Southern Copper Corp. 6.75%, due 4/16/40 Mining 3.6% Barrick Gold Corp. 6.95%, due 4/1/19 Freeport-McMoran C&G 8.375%, due 4/1/17 Newmont Mining Corp. 5.125%, due 10/1/19 Vale Overseas Limited 6.25%, due 1/23/17 6.875%, due 11/21/36 Office Equipment 1.2% Xerox Corp. 6.40%, due 3/15/16 Oil & Gas 11.7% Anadarko Petroleum Corp. 5.95%, due 9/15/16 6.45%, due 9/15/36 Canadian Natural Resources 6.00%, due 8/15/16 6.50%, due 2/15/37 Devon Energy Corp. 7.95%, due 4/15/32 Encana Corp. 6.50%, due 8/15/34 Encana Holdings Financial Corp. 5.80%, due 5/1/14 Energy Transfer Partners LP 5.95%, due 2/1/15 7.50%, due 7/1/38 Enterprise Products 5.60%, due 10/15/14 Hess Corp. 8.125%, due 2/15/19 7.875%, due 10/1/29 Kinder Morgan Energy Partners 5.125%, due 11/15/14 5.80%, due 3/15/35 Marathon Oil Corp. 5.90%, due 3/15/18 6.60%, due 10/1/37 Nexen, Inc. 6.40%, due 5/15/37 Pemex Master Trust 5.75%, due 3/1/18 6.625%, due 6/15/35 Petrobras International Finance Co. 5.875%, due 3/1/18 6.875%, due 1/20/40 Suncor Energy, Inc. 6.10%, due 6/1/18 6.50%, due 6/15/38 The accompanying notes are an integral part of these financial statements. - 12 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value Oil & Gas 11.7% (continued) Talisman Energy $ 6.25%, due 2/1/38 $ Transocean Inc. 6.00%, due 3/15/18 Valero Energy Corp. 6.625%, due 6/15/37 Weatherford International Ltd. 9.625%, due 3/1/19 6.50%, due 8/1/36 Pharmacy Services 0.3% Express Scripts, Inc. 6.25%, due 6/15/14 Pipelines 2.7% Enbridge Energy Partners, L.P. 5.20%, due 3/15/20 ONEOK, Inc. 5.20%, due 6/15/15 Tennessee Gas Pipeline 7.50%, due 4/1/17 7.00%, due 10/15/28 Texas Eastern Transmission Corp. 7.00%, due 7/15/32 TransCanada Pipelines Limited 6.35%, due 5/15/67 (a) Williams Pipeline Partners LP 7.25%, due 2/1/17 Printing 0.2% R. R. Donnelley & Sons Co. 6.125%, due 1/15/17 Real Estate Investment Trusts 2.7% Boston Properties, LP 6.25%, due 1/15/13 Duke Realty LP 8.25%, due 8/15/19 ERP Operating LP 5.25%, due 9/15/14 Health Care Property Investors, Inc. 6.00%, due 1/30/17 Healthcare Realty Trust 5.125%, due 4/1/14 Hospitality Properties Trust 5.625%, due 3/15/17 ProLogis 5.75%, due 4/1/16 Retail 2.0% CVS/Caremark Corp. 5.75%, due 6/1/17 Home Depot, Inc. 5.25%, due 12/16/13 5.875%, due 12/16/36 Staples, Inc. 9.75%, due 1/15/14 Sovereign 9.4% Federal Republic of Brazil 11.00%, due 1/11/12 6.00%, due 1/17/17 7.125%, due 1/20/37 Republic of Panama 5.20%, due 1/30/20 6.70%, due 1/26/36 Republic of Peru 8.375%, due 5/3/16 6.55%, due 3/14/37 The accompanying notes are an integral part of these financial statements. - 13 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value Sovereign 9.4% (continued) United Mexican States $ 5.875%, due 1/15/14 $ 5.625%, due 1/15/17 6.75%, due 9/27/34 Steel 0.7% Arcelormittal SA 9.00%, due 2/15/15 Telecommunications 5.2% AT&T Broadband Corp. 8.375%, due 3/15/13 British Telecom PLC 5.15%, due 1/15/13 9.875%, due 12/15/30 CenturyLink, Inc. 6.00%, due 4/1/17 Deutsche Telekom International Finance 6.75%, due 8/20/18 8.75%, due 6/15/30 Embarq Corp. 7.995%, due 6/1/36 Qwest Corp. 6.875%, due 9/15/33 Rogers Wireless, Inc. 6.375%, due 3/1/14 Telecom Italia Capital 5.25%, due 11/15/13 6.375%, due 11/15/33 Tobacco 2.5% Altria Group, Inc. 9.70%, due 11/10/18 9.95%, due 11/10/38 Lorillard Tobacco Co. 6.875%, due 5/1/20 Reynolds American, Inc. 6.75%, due 6/15/17 Transportation 3.2% Burlington Northern Santa Fe 4.70%, due 10/1/19 6.15%, due 5/1/37 CSX Corp. 5.60%, due 5/1/17 Norfolk Southern Corp. 5.257%, due 9/17/14 7.05%, due 5/1/37 Union Pacific Corp. 6.15%, due 5/1/37 Utilities – Natural Gas 0.6% Sempra Energy 6.00%, due 2/1/13 Waste Disposal 0.9% Allied Waste North America, Inc. 6.875%, due 6/1/17 Waste Management, Inc. 7.75%, due 5/15/32 Total Corporate Bonds (cost $290,442,162) U.S. GOVERNMENT INSTRUMENTALITIES 2.4% U.S. Treasury Notes 2.4% U.S. Treasury Notes 1.00%, due 7/31/11 (c) 2.625%, due 8/15/20 Total U.S. Government Instrumentalities (cost $8,253,154) The accompanying notes are an integral part of these financial statements. - 14 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2010 (continued) Shares Value SHORT-TERM INVESTMENTS 0.4% AIM STIT – Treasury Portfolio – Institutional Class, 0.06% (b)(c) $ Total Short-Term Investments (cost $1,443,620) Total Investments (cost $300,138,936) % Other Assets less Liabilities % TOTAL NET ASSETS % $ (a) Variable rate security.Rate shown reflects the rate in effect at November 30, 2010. (b) Rate shown is the 7-day yield at November 30, 2010. (c) A portion of the security is segregated in connection with credit default swap contracts. Country Allocation Country % of Net Assets United States 74.7% Brazil 6.4% Canada 5.8% Mexico 4.4% Luxembourg 2.4% United Kingdom 1.3% Peru 1.1% Netherlands 1.0% Panama 1.0% Bermuda 0.9% Switzerland 0.4% Japan 0.3% Ireland 0.3% 100.0% The accompanying notes are an integral part of these financial statements. - 15 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2010 Principal Amount Value MORTGAGE-BACKED SECURITIES 94.0% U.S. Government Agencies 94.0% FHLMC Pool $ 4.50%, due 5/1/20, #G18052 $ 4.50%, due 3/1/21, #G18119 5.00%, due 3/1/21, #G18105 4.50%, due 5/1/21, #J01723 6.00%, due 6/1/21, #G18124 4.50%, due 9/1/21, #G12378 5.00%, due 11/1/21, #G18160 5.00%, due 2/1/22, #G12522 5.00%, due 2/1/22, #J04411 5.50%, due 3/1/22, #G12577 5.00%, due 7/1/22, #J05243 5.50%, due 5/1/35, #B31639 5.00%, due 8/1/35, #A36351 5.00%, due 10/1/35, #G01940 6.00%, due 1/1/36, #A42208 7.00%, due 1/1/36, #G02048 5.50%, due 2/1/36, #G02031 7.00%, due 8/1/36, #G08148 6.50%, due 9/1/36, #A54908 6.50%, due 11/1/36, #A54094 5.50%, due 2/1/37, #A57840 5.00%, due 5/1/37, #A60268 5.00%, due 6/1/37, #G03094 5.50%, due 6/1/37, #A61982 6.00%, due 6/1/37, #A62176 6.00%, due 6/1/37, #A62444 5.00%, due 7/1/37, #A63187 5.50%, due 8/1/37, #G03156 6.50%, due 8/1/37, #A70413 7.00%, due 8/1/37, #A70079 7.00%, due 9/1/37, #A65171 7.00%, due 9/1/37, #A65335 7.00%, due 9/1/37, #A65670 7.00%, due 9/1/37, #A65780 7.00%, due 9/1/37, #A65941 7.00%, due 9/1/37, #A66041 7.00%, due 9/1/37, #G03207 6.50%, due 11/1/37, #A68726 5.00%, due 2/1/38, #A73370 5.00%, due 2/1/38, #G03836 5.00%, due 3/1/38, #A73704 5.00%, due 4/1/38, #A76335 5.50%, due 4/1/38, #G04121 5.00%, due 5/1/38, #A77463 5.50%, due 5/1/38, #A77265 5.50%, due 5/1/38, #G04215 5.00%, due 6/1/38, #A77986 5.00%, due 6/1/38, #G04522 5.00%, due 7/1/38, #A79197 5.00%, due 9/1/38, #G04690 5.00%, due 11/1/38, #A82849 5.00%, due 12/1/38, #G05683 5.00%, due 2/1/39, #G05507 5.00%, due 5/1/39, #G08345 5.00%, due 9/1/39, #G05904 4.50%, due 5/1/40, #G06047 FHLMC GOLD TBA (a) 4.50%, due 12/15/40 5.00%, due 12/15/40 FNMA Pool 4.50%, due 10/1/20, #842732 4.50%, due 12/1/20, #813954 4.50%, due 2/1/21, #845437 5.00%, due 2/1/21, #865191 5.00%, due 5/1/21, #879112 4.50%, due 7/1/21, #845515 5.50%, due 10/1/21, #905090 5.00%, due 2/1/22, #900946 6.00%, due 2/1/22, #912522 5.00%, due 6/1/22, #937709 5.00%, due 7/1/22, #938033 5.00%, due 7/1/22, #944887 5.50%, due 7/1/22, #905040 The accompanying notes are an integral part of these financial statements. - 16 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount Value U.S. Government Agencies 94.0% (continued) FNMA Pool (continued) $ 7.00%, due 8/1/32, #650101 $ 4.50%, due 3/1/35, #814433 4.50%, due 4/1/35, #735396 4.50%, due 5/1/35, #822854 7.00%, due 6/1/35, #821610 4.50%, due 7/1/35, #826584 4.50%, due 7/1/35, #832199 5.00%, due 7/1/35, #833958 7.00%, due 7/1/35, #826251 4.50%, due 8/1/35, #835751 7.00%, due 9/1/35, #842290 4.50%, due 11/1/35, #256032 5.00%, due 12/1/35, #852482 4.50%, due 1/1/36, #852510 7.00%, due 2/1/36, #865190 7.00%, due 4/1/36, #887709 5.00%, due 5/1/36, #745515 5.00%, due 7/1/36, #888789 6.50%, due 7/1/36, #897100 7.00%, due 7/1/36, #887793 6.00%, due 8/1/36, #892925 6.50%, due 8/1/36, #878187 5.00%, due 9/1/36, #893621 7.00%, due 9/1/36, #900964 5.50%, due 10/1/36, #831845 5.50%, due 10/1/36, #893087 6.00%, due 10/1/36, #897174 5.50%, due 12/1/36, #256513 6.50%, due 12/1/36, #920162 7.00%, due 1/1/37, #256567 5.50%, due 2/1/37, #256597 6.00%, due 2/1/37, #909357 7.00%, due 2/1/37, #915904 5.00%, due 3/1/37, #913007 5.50%, due 3/1/37, #256636 5.00%, due 4/1/37, #914599 6.50%, due 5/1/37, #917052 5.50%, due 6/1/37, #918554 5.50%, due 6/1/37, #918705 6.00%, due 6/1/37, #888413 6.00%, due 6/1/37, #917129 7.00%, due 6/1/37, #256774 7.00%, due 6/1/37, #940234 5.00%, due 7/1/37, #944534 5.50%, due 10/1/37, #954939 6.00%, due 12/1/37, #965488 5.50%, due 2/1/38, #961691 5.00%, due 4/1/38, #979505 6.00%, due 6/1/38, #984764 5.00%, due 1/1/39, #AA0835 5.00%, due 1/1/39, #AA0840 5.00%, due 1/1/39, #AA0862 5.00%, due 3/1/39, #AA4461 5.00%, due 3/1/39, #930635 5.00%, due 3/1/39, #930760 5.00%, due 3/1/39, #995948 5.00%, due 4/1/39, #930871 5.00%, due 4/1/39, #930992 5.00%, due 4/1/39, #995930 5.00%, due 6/1/39, #995896 4.50%, due 7/1/39, #AE8152 5.00%, due 7/1/39, #995895 4.50%, due 8/1/39, #931837 5.00%, due 8/1/39, #AC3221 4.50%, due 2/1/40, #AC8494 4.50%, due 2/1/40, #AD1045 4.50%, due 2/1/40, #AD2832 5.00%, due 3/1/40, #AB1186 5.00%, due 6/1/40, #AD8058 5.00%, due 7/1/40, #AD4634 5.00%, due 7/1/40, #AD4994 5.00%, due 7/1/40, #AD7565 4.50%, due 8/1/40, #AD8035 4.50%, due 8/1/40, #AD8397 The accompanying notes are an integral part of these financial statements. - 17 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2010 (continued) Principal Amount/ Shares Value U.S. Government Agencies 94.0% (continued) FNMA Pool (continued) $ 4.50%, due 8/1/40, #890236 $ 4.50%, due 9/1/40, #AE1500 4.50%, due 11/1/40, #AE5162 4.50%, due 11/1/40, #AE9834 FNMA TBA (a) 5.00%, due 12/15/40 GNMA Pool 7.00%, due 9/15/35, #647831 5.00%, due 10/15/35, #642220 5.00%, due 11/15/35, #550718 5.50%, due 11/15/35, #650091 5.50%, due 12/15/35, #646307 5.50%, due 4/15/36, #652534 6.50%, due 6/15/36, #652593 5.50%, due 7/15/36, #608993 6.50%, due 10/15/36, #646564 6.00%, due 11/15/36, #617294 6.50%, due 12/15/36, #618753 5.50%, due 2/15/37, #658419 6.00%, due 4/15/37, #668411 5.00%, due 8/15/37, #671463 6.00%, due 10/15/37, #664379 5.50%, due 8/15/38, #677224 5.50%, due 8/15/38, #691314 5.50%, due 12/15/38, #705632 4.50%, due 5/15/39, #717066 5.50%, due 6/15/39, #714262 5.50%, due 6/15/39, #714720 4.50%, due 7/15/39, #720160 5.00%, due 9/15/39, #726311 5.50%, due 1/15/40, #723631 5.50%, due 2/15/40, #680537 Total Mortgage-Backed Securities (cost $110,327,374) U.S. GOVERNMENT INSTRUMENTALITIES 0.8% U.S. Treasury Notes 0.8% U.S. Treasury Note 0.75%, due 11/30/11 Total U.S. Government Instrumentalities (cost $1,000,237) SHORT-TERM INVESTMENTS 15.3% Fidelity Institutional Money Market Government Portfolio – Class I, 0.05% (b) $ U.S. Treasury Bill, 0.16%, due 4/7/11 (c) U.S. Treasury Bill, 0.18%, due 5/5/11 (c) U.S. Treasury Bill, 0.22%, due 8/25/11(c) Total Short-Term Investments (cost $18,669,457) Total Investments (cost $129,997,068) 110.1% Liabilities less Other Assets (10.1)% ) TOTAL NET ASSETS 100.0% $ (a) Security purchased on a when-issued basis.As of November 30, 2010, the total cost of investments purchased on a when-issued basis was $12,177,891 or 10.0% of total net assets. (b) Rate shown is the 7-day yield at November 30, 2010. (c) Rate shown is the discount rate at November 30, 2010. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association TBA – To Be Announced The accompanying notes are an integral part of these financial statements. - 18 - PIA Funds Statements of Assets and Liabilities – November 30, 2010 BBB MBS Bond Fund Bond Fund Assets: Investments in securities, at value (cost $300,138,936 and $129,997,068, respectively) $ $ Receivable for fund shares sold Interest receivable Due from investment adviser (Note 4) Prepaid expenses Total assets Liabilities: Payable for securities purchased — Payable for fund shares redeemed Administration fees Custody fees Transfer agent fees and expenses Fund accounting fees Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net Assets $ $ Net Asset Value, Offering Price and Redemption Price Per Share $ $ Shares Issued and Outstanding (Unlimited number of shares authorized, par value $0.01) The accompanying notes are an integral part of these financial statements. - 19 - PIA Funds Statements of Operations – Year Ended November 30, 2010 BBB MBS Bond Fund Bond Fund Investment Income: Interest $ $ Total investment income Expenses: Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Registration fees Custody fees (Note 4) Trustees’ fees Insurance Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Expense reimbursement from adviser (Note 4) ) ) Net expenses — — Net investment income Realized and Unrealized Gain/(Loss) on Investments and Swap Contracts: Net realized gain on: Investments Swap contracts — Net change in unrealized appreciation/(depreciation) on: Investments ) Swap contracts — Net gain on investments and swap contracts Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. - 20 - PIA Funds Statements of Changes in Net Assets BBB MBS Bond Fund Bond Fund Year Ended Year Ended Year Ended Year Ended Nov. 30, 2010 Nov. 30, 2009 Nov. 30, 2010 Nov. 30, 2009 Increase/(Decrease) in Net Assets From Operations: Net investment income $ Net realized gain/(loss) on: Investments ) Swap contracts — — — Net change in unrealized appreciation/(depreciation) on: Investments ) Swap contracts ) — — Net increase in net assets resulting from operations Distributions Paid to Shareholders: Distributions from net investment income ) Distributions from net realized gains on investments — — ) ) Total distributions ) Capital Share Transactions: Net proceeds from shares sold Distributions reinvested Payment for shares redeemed ) Net increase/(decrease) in net assets from capital share transactions ) Total increase/(decrease) in net assets ) Net Assets, Beginning of Year Net Assets, End of Year $ Includes Undistributed Net Investment Income of $ Transactions in Shares: Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net increase/(decrease) in shares outstanding ) ) The accompanying notes are an integral part of these financial statements. - 21 - PIA Funds BBB BOND FUND Financial Highlights Year Ended November 30, Per Share Operating Performance (For a fund share outstanding throughout each year) Net asset value, beginning of year $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and swap contracts ) ) Total from investment operations ) Less Distributions: Distributions from net investment income ) Total distributions ) Net asset value, end of year $ Total Return % % -13.58 % % % Ratios/Supplemental Data: Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Net of expense reimbursement % Before expense reimbursement % Ratio of net investment income to average net assets: Net of expense reimbursement % Before expense reimbursement % Portfolio turnover rate 45
